       Case 1:19-cv-10500-JPO Document 1 Filed 11/12/19 Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND,
 WELFARE     FUND,     ANNUITY     FUND,
 APPRENTICESHIP, JOURNEYMAN RETRAINING, 19 CV _____________
 EDUCATIONAL AND INDUSTRY FUND, TRUSTEES
 OF THE NEW YORK CITY DISTRICT COUNCIL OF
 CARPENTERS RELIEF AND CHARITY FUND, and
                                          COMPLAINT
 THE CARPENTER CONTRACTOR ALLIANCE OF
 METROPOLITAN NEW YORK,

                                                     Plaintiffs,

                            -against-

 MANNY P. CONCRETE COMPANY, INC.,

                                                   Defendant.

        Plaintiffs, by and through their attorneys, Virginia & Ambinder, LLP, as and for

their Complaint, respectfully allege as follows:

                              PRELIMINARY STATEMENT

        1.       This is a civil action pursuant to sections 502(a)(3) and 515 of the Employee

Retirement Income Security Act, as amended, 29 U.S.C. §§ 1132(a)(3), 1145 (“ERISA”),

and section 301 of the Labor Management Relations Act of 1947, 29 U.S.C. § 185

(“LMRA”), to obtain relief related to delinquent employer contributions to employee

benefit plans.

                              JURISDICTION AND VENUE

        2.       This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

1332, and 1367, and 29 U.S.C. §§ 185 and 1132(e)(1).

        3.       Venue is proper in this judicial district pursuant to 29 U.S.C. § 1132(e)(2)

because Plaintiffs reside in this district.
      Case 1:19-cv-10500-JPO Document 1 Filed 11/12/19 Page 2 of 7



                                   THE PARTIES

       4.     Plaintiff Trustees of the New York City District Council of Carpenters

Pension, Welfare, Annuity, Apprenticeship, Journeyman Retraining and Educational and

Industry Funds (the “ERISA Funds”) are employer and employee trustees of

multiemployer labor-management trust funds organized and operated in accordance with

ERISA. The Trustees are fiduciaries of the ERISA Funds within the meaning of section

3(21) of ERISA, 29 U.S.C. § 1002(21). The ERISA Funds maintain their principal place

of business at 395 Hudson Street, New York, New York 10014.

       5.     Plaintiff Trustees of the New York City District Council of Carpenters

Relief and Charity Fund (the “Charity Fund”) (together, the ERISA Funds and the Charity

Fund shall be referred to as the “Funds”) are Trustees of a charitable organization

established under section 501(c)(3) of the Internal Revenue Code, 26 U.S.C. § 501(c)(3).

The Charity Fund maintains its principal place of business at 395 Hudson Street, New

York, New York 10014.

       6.     Plaintiff the Carpenter Contractor Alliance of Metropolitan New York is a

New York not-for-profit corporation.

       7.     Defendant Manny P. Concrete Company, Inc. (“Manny P”) is a corporation

incorporated under the laws of the state of New York. At all relevant times, Manny P was

an employer within the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5), and was

an employer in an industry affecting commerce within the meaning of section 501 of the

LMRA, 29 U.S.C. § 142. Manny P maintains its principal place of business at 609

Edgewood Drive, Westbury, New York 11590.
      Case 1:19-cv-10500-JPO Document 1 Filed 11/12/19 Page 3 of 7



                              STATEMENT OF FACTS

       8.     At all relevant times, Manny P was signatory to, or otherwise manifested an

intention to be bound by, a collective bargaining agreement (“CBA”) with the New York

City District Council of Carpenters (the “Union”).

       9.     The Union is a labor organization within the meaning of section 301 of the

LMRA, 29 U.S.C. § 185, and represents employees in an industry affecting commerce as

defined in section 502 of the LMRA, 29 U.S.C. § 142.

       10.    The CBA required Manny P to make specified hourly contributions to the

Funds in connection with all work performed in the trade and geographical jurisdiction of

the Union (“Covered Work”).

       11.    Additionally, Manny P was required to furnish its books and payroll records

when requested by the Funds for the purpose of conducting an audit to ensure compliance

with required benefit fund contributions under the terms of the CBA.

       12.    Pursuant to the CBA, the Funds conducted an audit of Manny P covering

the period December 28, 2016 through March 31, 2019 (the “Audit”).

       13.    According to the Audit, Manny P has failed to remit contributions to the

Funds in the principal amount of $12,318.24 for Covered Work it performed.

       14.    Additionally, Manny P is liable for interest on previous late payment of

contributions for July 17, 2018 and September 11, 2018 in the amount of $3.72. A copy

of Manny’s late payment interest owed during this period is attached hereto as Appendix

A.
       Case 1:19-cv-10500-JPO Document 1 Filed 11/12/19 Page 4 of 7



                 FIRST CLAIM FOR RELIEF AGAINST MANNY P
                    Unpaid Contributions Under 29 U.S.C. § 1145

       15.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth

above with the same force and effect as if more fully set forth herein.

       16.     Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers

“obligated to make contributions to a multiemployer plan under the terms of the plan or

under the terms of a collectively bargained agreement shall . . . make such contributions in

accordance with the terms and conditions of such plan or such agreement.”

       17.     The CBA requires Manny P to make contributions to Plaintiffs in

connection with all Covered Work Manny P performs.

       18.     Manny P has failed to remit contributions to the Funds in the principal

amount of $12,318.24 for Covered Work it performed, as revealed by the Audit.

       19.     Pursuant to the CBA and ERISA sections 502(a)(3), 502(g)(2), and 515, 29

U.S.C. §§ 1132(a)(3), (g)(2) and 29 U.S.C. § 1145, Manny P is liable to Plaintiffs for: (1)

the principal revealed by the Audit of $12,318.24; (2) interest on the principal of $1,082.14;

(3) promotional fund contributions of $26.88; (4) liquidated damages of $2,463.65; (5)

audit costs of $1,477.25; (5) reasonable attorneys’ fees and collection costs incurred by

Plaintiffs in this action; and (6) such other legal or equitable relief as the Court deems

appropriate.

               SECOND CLAIM FOR RELIEF AGAINST MANNY P
          Violation of Collective Bargaining Agreement Under 29 U.S.C. § 185

       20.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth

above with the same force and effect as if more fully set forth herein.
       Case 1:19-cv-10500-JPO Document 1 Filed 11/12/19 Page 5 of 7



        21.     Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Plaintiffs, as

third-party beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s

violation of the CBA.

        22.     Manny P violated the terms of the CBA when it failed to make all

contributions due and owing for Covered Work it performed, as revealed by the Audit.

        23.     Manny P is also liable for interest on previous late payment of contributions

for July 17, 2018 and September 11, 2018 in the amount of $3.72.

        24.     With respect to the Audit, under the CBA, the Funds’ Trust Agreements and

Collection Policy (which are incorporated into the CBA), and section 301 of the LMRA,

29 U.S.C. § 185, the Funds are entitled to recover: (1) the principal revealed by the Audit

of $12,318.24; (2) interest on the principal of $1,082.14; (3) promotion fund contributions

of $26.88; (4) liquidated damages of $2,463.65; (5) audit costs of $1,477.25; (5) reasonable

attorneys’ fees and collection costs incurred by Plaintiffs in this action; and (6) such other

legal or equitable relief as the Court deems appropriate.

        25.     With respect to late payment interest, Manny P owes in connection with

contributions it paid past the deadline for doing so between July 17, 2018 and September

11, 2018, under the CBA, the Funds’ Trust Agreements and Collection Policy (which are

incorporated into the CBA), and section 301 of the LMRA, 29 U.S.C. § 185, the Funds are

entitled to recover: (1) late payment interest of $3.72; (2) reasonable attorneys’ fees and

collection costs incurred by the Plaintiffs in this action; and (3) such other legal or equitable

relief as the Court deems appropriate.

        26.     WHEREFORE, Plaintiffs respectfully request that this Court:
     Case 1:19-cv-10500-JPO Document 1 Filed 11/12/19 Page 6 of 7



      (1)    On Plaintiffs’ First Claim for Relief, issue an order finding that Manny P is

             liable to Plaintiffs for: (1) the principal revealed by the Audit of $12,318.24;

             (2) interest on the principal of $1,082.14; (3) promotion fund contributions

             of $26.88; (4) liquidated damages of $2,463.65; (5) audit costs of $1,477.25;

             and (5) reasonable attorneys’ fees and collection costs incurred by Plaintiffs

             in this action;

      (2)    On Plaintiffs’ Second Claim for Relief, with respect to the Audit, issue an

             order finding that Plaintiffs are entitled to recover: (1) the principal revealed

             by the Audit of $12,318.24; (2) interest on the principal of $1,082.14; (3)

             promotion fund contributions of $26.88; (4) liquidated damages of

             $2,463.65; (5) audit costs of $1,477.25; and (5) reasonable attorneys’ fees

             and collection costs incurred by Plaintiffs in this action;

       (3)   On Plaintiffs’ Second Claim for Relief, with respect to the late payment

             interest Manny P owes in connection with contributions it paid past the

             deadline for doing so between July 17, 2018 and September 11, 2018,

             finding that Plaintiffs are entitled to recover: (1) late payment interest in

             the amount of $3.72; and (2) reasonable attorneys’ fees and collection costs

             incurred by Plaintiffs in this action; and

       (4)    Award Plaintiffs such other and further relief as the Court deems just and

              proper.

Dated: New York, New York
       November 12, 2019

                                                     VIRGINIA & AMBINDER, LLP


                                                     By:             /s/
Case 1:19-cv-10500-JPO Document 1 Filed 11/12/19 Page 7 of 7



                                         Marlie Blaise
                                         Nicole Marimon
                                         40 Broad Street, 7th Floor
                                         New York, New York 10004
                                         (212) 943-9080
                                         Attorneys for Plaintiffs
